DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-8, 10-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barry et al (US5911710) (“Barry”). 
Regarding claim 1, Barry discloses a method, comprising: 
providing an introducer device (introducer 20/22) for introducing a medical device into a patient's vasculature (C2:L10-15), the introducer device comprising a housing (sheath housing 20), a hemostatic seal (sheath valve 28/alternatively one component of the sheath valve; C4:L65-67, C5:L1) mounted within the housing (see Fig. 2), and a tube (shuttle tube 44) extending into the housing and movable longitudinally relative to the hemostatic seal between a proximal position and a distal position (housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of housing 20, C8:L58-63; where the position of the housing 22 at the collar 50 is the proximal position and the position of the housing 22 at the outer shoulder 47 is the distal position), wherein when in the proximal position a distal end of the tube is positioned proximal to the hemostatic seal (see Fig. 1); 
moving the tube to the distal position such that the distal end of the tube extends through the hemostatic seal (see Fig. 4); and 
inserting a distal end portion of the medical device through the tube and into the patient's vasculature without contacting the hemostatic seal (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58; seal 28 is biased open by shuttle tube 44 and therefore not sealed around a catheter; C3:L25-30).  
Regarding claim 2, Barry discloses the method of claim 1, wherein moving the tube to the distal position comprises moving an end piece (shuttle cap 68) coupled to the tube longitudinally in a distal direction (shuttle cap 68 coupled by mating shoulder 88 of shuttle tube 44, C7:L7-12; see Fig. 3) to cause corresponding distal movement of the tube (shuttle cap 68 and shuttle tube 44 move together as the shuttle housing 22, where the shuttle housing 22 is slid distally along the surface of collar 50 of sheath housing 20, see Fig. 4; C8:L60-62).  
Regarding claim 3, Barry discloses the method of claim 2, wherein moving the end piece comprises rotating the end piece relative to the housing such that threads on the end piece engage corresponding threads on the housing to move the end piece longitudinally relative to the housing (sheath housing 20 and shuttle housing 22 may be threadably locked instead of having the snap-ring arrangement, C9:L31).  
Regarding claim 4, Barry discloses the method of claim 2, wherein inserting the medical device comprises advancing the distal end portion of the medical device through a central opening in the end piece (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58) and through a lumen of the tube (see Fig. 7).  
Regarding claim 5, Barry discloses the method of claim 1, wherein the medical device is a catheter (entrance port 74 is for insertion of a catheter, C5:L56-58).  
Regarding claim 6, Barry discloses the method of claim 1, further comprising: inserting a guide wire into the patient's vasculature; disposing the introducer device on the guide wire; and advancing the introducer device along the guide wire (C9:L34-45).  
Regarding claim 7, Barry discloses the method of claim 1, further comprising inserting a tubular member (sheath tube 24) into the patient's vasculature (C3:L62-64), wherein the tubular member extends from a distal end of the housing (see Fig. 1); 
wherein the act of inserting comprises inserting the distal end portion of the medical device through the tube and the tubular member into the patient's vasculature without contacting the hemostatic seal (C7:L20-21; see Fig. 9; does not contact the seal 28 by the shuttle 44 making a passage through seal 28, C3:L26-30).  
Regarding claim 8, Barry discloses the method of claim 1, wherein the introducer device further comprises a second seal (second component of sheath valve 28 that has a slit therethrough, C4:L65-67, C5:L1) mounted within the housing through which the distal end portion of the medical device is inserted (medical device inserted through sheath valve 28 and therefore second component of sheath valve 28 as well, see Fig. 9). 
Regarding claim 10, Barry discloses a method, comprising: 
opening a hemostatic seal (sheath valve 28/alternatively one component of the sheath valve; C4:L65-67, C5:L1) of an introducer device by moving a tube (shuttle tube 44) of the introducer device from a proximal position to a distal position (shuttle housing 22 with tube 44 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of housing 20, C8:L58-63; where the position of the housing 22 at the collar 50 is the proximal position and the position of the housing 22 at the outer shoulder 47 is the distal position; where the shuttle tube of shuttle housing 22 passes through the valve 28 of sheath housing 20, see Fig. 4), wherein when the tube is in the proximal position, the tube does not extend through the hemostatic seal (see Fig. 1) and wherein when the tube is in the distal position, the tube extends through the hemostatic seal (see Fig. 4); after opening the hemostatic seal, inserting a medical device into a proximal opening of the tube, through the tube and into a patient's vasculature without contacting the hemostatic seal (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58; seal 28 is biased open by shuttle tube 44 and therefore not sealed around a catheter; C3:L25-30).  
Regarding claim 11, Barry discloses the method of claim 10, wherein moving the tube from a proximal position to a distal position comprises manually moving an end piece (shuttle cap 68) coupled to the tube longitudinally in a distal direction (shuttle cap 68 coupled by mating shoulder 88 of shuttle tube 44, C7:L7-12; see Fig. 3) to cause corresponding distal movement of the tube (shuttle cap 68 and shuttle tube 44 move together as the shuttle housing 22, where the shuttle housing 22 is slid distally along the surface of collar 50 of sheath housing 20, see Fig. 4; C8:L60-62).  
Regarding claim 12, Barry discloses the method of claim 10, wherein moving the tube from a proximal position to a distal position comprises manually rotating an end piece coupled to the tube relative to a housing into which the tube extends such that threads on the end piece engages corresponding threads on the housing to move the end piece longitudinally relative to the housing (sheath housing 20 and shuttle housing 22 may be threadably locked instead of having the snap-ring arrangement, C9:L31).  
Regarding claim 13, Barry discloses the method of claim 10, wherein the tube is coupled to an end piece, and wherein inserting the medical device comprises advancing the medical device through a central opening (entrance port 74) in the end piece and through an inner lumen of the tube (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58).  
Regarding claim 14, Barry discloses the method of claim 10, wherein the medical device is a catheter (entrance port 74 is for insertion of a catheter, C5:L56-58).  
Regarding claim 15, Barry discloses the method of claim 10, further comprising: inserting a guide wire into the patient's vasculature; disposing the introducer device on the guide wire; and advancing the introducer device along the guide wire (C9:L34-45).  
Regarding claim 16, Barry discloses the method of claim 10, further comprising inserting a tubular member (sheath tube 24) into the patient's vasculature (C3:L62-64), wherein the tubular member extends from a distal end of a housing (sheath housing 20) into which a portion of the tube extends (see Fig. 1); wherein the act of inserting comprises inserting a distal end portion of the medical device through the tube and the tubular member into the patient's vasculature without contacting the hemostatic seal (C7:L20-21; see Fig. 9; does not contact the seal 28 by the shuttle 44 making a passage through seal 28, C3:L26-30).  
Regarding claim 17, Barry discloses the method of claim 10, wherein the introducer device further comprises a second seal (second component of sheath valve 28 that has a slit therethrough, C4:L65-67, C5:L1) disposed in the introducer device (two components of sheath valve 28 would be adjacent), through which a distal end portion of the medical device is inserted (medical device inserted through sheath valve 28 and therefore second component of sheath valve 28 as well, see Fig. 9).  
Regarding claim 19, Barry discloses a method, comprising: 
inserting a tubular member (sheath tube 24) into a patient's vasculature (C2:L10-15), the tubular member extending from a distal end of a housing (sheath housing 20, see Fig. 2); 
longitudinally moving an end piece (shuttle cap 68) coupled to a tube (shuttle tube 44) extending into the housing (see Fig. 4) to move the tube from a proximal position wherein a distal end of the tube is positioned -37-THVDL-591 1USO9FILED VIA EFS ON AUGUST 26, 2020 proximal to a hemostatic seal disposed within the housing to a distal position such that the distal end of the tube extends through the hemostatic seal (shuttle housing 22 slides along outer surface 92 of collar 50 to outer shoulder 47 at proximal end of sheath housing 20, C8:L58-63; where the position of the shuttle housing 22 at the collar 50 is the proximal position and the position of the shuttle housing 22 at the outer shoulder 47 is the distal position, see Figs. 1 & 4); and 
inserting a distal end portion of a medical device through a central opening (entrance port 72) in the end piece (entrance port 74 is for insertion of a catheter or guide wire, C5:L56-58) and through an inner lumen of the tube and into the patient's vasculature without contacting the hemostatic seal (see Fig. 7; C3:L26-30).  
Regarding claim 20, Barry discloses the method of claim 1 9, wherein moving the end piece longitudinally comprises manually pushing the end piece in a distal direction relative to the housing (shuttle cap 68 and shuttle tube 44 move together as the shuttle housing 22, where the shuttle housing 22 is slid distally along the surface of collar 50 of sheath housing 20, see Fig. 4; C8:L60-62).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barry (US5911710).
Regarding claim 9, Barry discloses the method of claim 8; yet, is silent regarding wherein at least one of the hemostatic seal and the second seal comprise a cross-slit configuration.  Barry teaches the seal 28 can have multiple slits of any suitable size and design (C4:L60-62). Thus, it would have been obvious to one of ordinary skill in the art to provide a cross-slit configuration in the seal. As the it would have been obvious to try to provide a cross slit with the multiple slits. Therefore, the claimed limitation is considered at least obvious to one of ordinary skill in the art.  
Regarding claim 18, Barry discloses the method of claim 17; yet, is silent regarding wherein at least one of the hemostatic seal and the second seal comprise a cross-slit configuration. Barry teaches the seal 28 can have multiple slits of any suitable size and design (C4:L60-62). Thus, it would have been obvious to one of ordinary skill in the art to provide a cross-slit configuration in the seal. As the it would have been obvious to try to provide a cross slit with the multiple slits. Therefore, the claimed limitation is considered at least obvious to one of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771     

/WADE MILES/Primary Examiner, Art Unit 3771